Citation Nr: 0600869	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-29 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's post-traumatic stress disorder, currently evaluated 
as 70 percent disabling.  

2.  Entitlement to an effective date prior to January 28, 
2003, for the award of a total rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from March 1967 to August 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the Des 
Moines, Iowa, Regional Office (RO) which, in pertinent part, 
granted a total rating for compensation purposes based on 
individual unemployability; effectuated the award as of 
January 28, 2003; and denied an increased disability 
evaluation for the veteran's post-traumatic stress disorder 
(PTSD).  In May 2004, the veteran submitted a notice of 
disagreement with the assignment of January 28, 2003, for the 
award of a total rating for compensation purposes based on 
individual unemployability.  A May 2004 Report of Contact (VA 
Form 119) notes that the veteran's attorney asserted that 
further development of the record was needed as such action 
would establish that "an increase in disability had 
occurred" during the year prior to receipt of the veteran's 
claim.  The Report of Contact (VA Form 119) may be reasonably 
construed as a notice of disagreement (NOD) with the denial 
of an increased evaluation for the veteran's PTSD.  In May 
2004, the RO issued a statement of the case (SOC) to the 
veteran and his attorney which addressed solely the issue of 
an earlier effective date for the award of a total rating for 
compensation purposes based on individual unemployability.  
In July 2004, the veteran's attorney submitted a substantive 
appeal with the June 2003 rating decision.  He further 
clarified that a "medical opinion regarding whether the 
claimant's service-connected PTSD had undergone an increase 
in disability" was needed.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In an April 2000 written statement, the veteran asserted that 
VA Vocational Rehabilitation Services personnel had 
determined that he was permanently unemployable.  The 
veteran's VA vocational rehabilitation folder has not been 
associated with his claims files.  The VA should obtain all 
relevant VA treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran's attorney has submitted a timely NOD with the 
denial of an increased evaluation for the veteran's PTSD.  
The RO has not issued a SOC to the veteran and his attorney 
which addresses that issue.  The United States Court of 
Appeals for Veterans Claims (Court) has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  

The Board finds that the issue of an increased evaluation for 
the veteran's PTSD is inextricably intertwined with the 
certified issue of an effective date prior to January 28, 
2003, for the award of a total rating for compensation 
purposes based on individual unemployability given that 
determinations as to total ratings under 38 C.F.R. § 4.16 
require an accurate assessment of the industrial and 
functional impairment associated with all of the veteran's 
service-connected disabilities.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Request that the veteran's VA 
vocational rehabilitation and counseling 
folder be associated with his claims 
files.  

2.  Then issue a SOC to the veteran and 
his attorney which addresses the issue of 
the veteran's entitlement to an increased 
evaluation for his PTSD.  The veteran and 
his attorney should be given the 
opportunity to respond to the SOC.  

3.  Then readjudicate the issue of the 
veteran's entitlement to an effective 
date prior to January 28, 2003, for the 
award of a total rating for compensation 
purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his attorney should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

